Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is responsive to communications: Application filed on 06/28/2019. Claims 1, 22, 43 and 68 are independent claims. 
Claims 1-12, 15-16, 18-22, 24, 28, 31, 43, 45, 49 and 64-71 are allowed. 
Allowable Subject Matter
Claims 1-12, 15-16, 18-22, 24, 28, 31, 43, 45, 49 and 64-71 are allowed. 

The following is an examiner's statement of reasons for allowance: Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant's invention. 

The cited reference include Jaech. 
Jaech discloses 
The prior art does not disclose or fairly suggest: “an importance tensor generator to generate a global importance tensor, the global importance tensor based on a knowledge graph representative of information stored in a database, the knowledge graph including objects and connections between the objects, the global importance tensor including importance values for different types of the connections between the objects; an importance adaptation analyzer to generate a session importance tensor based on the global importance tensor and a user query; and a user interface to provide a suggested query to a user based on the session importance tensor.” For this reason claim 1 is allowed. Claim(s) 2-12, 15-16, 18-21 & 64-67 depend on an allowed independent claim 1. 
The prior art does not disclose or fairly suggest: “generate a global importance tensor, the global importance tensor based on a knowledge graph representative of information stored in a database, the knowledge graph including objects and connections between the objects, the global importance tensor including importance values for different types of the connections between the objects; generate a session importance tensor based on the global importance tensor and a user query; and provide a suggested query to a user based on the session importance tensor.” For this reason claim 22 is allowed. Claim(s) 24, 28 & 31 depend on an allowed independent claim 22. 
The prior art does not disclose or fairly suggest: “generate a global importance tensor, the global importance tensor based on a knowledge graph representative of information stored in a database, the knowledge graph including objects and connections between the objects, the global importance tensor including importance values for different types of the connections between the objects; generating, by executing an instruction with the at least one processor, a session importance tensor based on the global importance tensor and a user query; and providing, by executing an instruction with the at least one processor, a suggested query to a user based on the session importance tensor.” For this reason claim 43 is allowed. Claim(s) 45 & 49 depend on an allowed independent claim 43.
The prior art does not disclose or fairly suggest: “generate a global importance tensor, the global importance tensor based on a knowledge graph representative of information stored in a database, the knowledge graph including objects and connections between the objects, the global importance tensor including importance values for different types of the connections between the objects; generate a session importance tensor based on the global importance tensor and a user query; and provide a suggested query to a user based on the session importance tensor.” For this reason claim 68 is allowed. Claim(s) 69-71 depend on an allowed independent claim 68. 
Therefore, the examiner asserts that in light of the above and in consideration of all of the evidence at hand, the claims are allowable as the evidence presented does not disclose the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/YOHANES D KELEMEWORK/Examiner, Art Unit 2164         

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164